 

Case 7:20-cr-00476 Document 1. Filed on 02/05/20 in TXSD Page 1 of 3

 

AO 91 (Rev. 08/09) Criminal Complaint | United States Dis
CoaRTer District ue Cove
UNITED STATES DISTRICT COURT nue»
for the ; FEB 78 2020)

Southern District of Texas .
David J. Bradley, Cierie

 

United States of America )
Isaias CASTILLO-Gutierrez YOB: 1998 Case No. QW . ZL Z - N
Jesus Salvador MUZQUIZ-Becerra YOB: 1987 ) M, a
Citizenship: Mexico ) ,
Defendant(s) ?
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of February 4, 2020 in the county of Hidalgo _ in the
Southem _ District of Texas _-__, the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A)(ii), Knowing and in reckless disregard of the fact that an alien has come to,
8 U.S.C § 1324(a)(1 (A) (iii) entered, or remains in the United States in violation of law and did knowingly

conspire with others, known and unknown, conceals, transports, harbors, or
shields from detection, or attempts to conceal, harbor, transport, or shield from
detection, such alien in any place, including any building or any means of
transportation or otherwise in furtherance of such violation.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

ssn MIME, VOL

Complainant’s sigriature

" Ryan McTaggart, HSI Special Agent
V5/ 920 Printed name and title

Sworn to before me and signed in my presence.

Date: Feh. Ss ZOZ? Bee gr. (EO

Judge’s signature

 

Aypose!

City and state: McAllen, Texas United States Magistrate Judge Peter E. fo
, Printed name and title
 

Case 7:20-cr-00476 Document1 Filed on 02/05/20 in TXSD Page 2 of 3
Attachment “A” .

On February 4, 2020, United States Border Patrol (USBP) Agents conducting surveillance of a
residence suspected of harboring undocumented aliens (UDAs) observed a vehicle departing
from the location. A short time later, a Hidalgo County Constables unit conducted a traffic stop
on the vehicle after observing a motor vehicle violation.

- USBP Agents and the Constable approached the vehicle and identified the driver of the vehicle
as Jesus Salvador MUZQUIZ-Becerra and the passenger of the vehicle as Isaias CASTILLO-
Gutierrez.

USBP Agents questioned the additional passengers inside the vehicle, which included Victor
Alexi PENA and Denis Aide VILLEDA-Fuentes and determined them to be present in the
United States without any valid immigration documents which would allow them to enter or
remain in the United States legally. .

During the traffic stop, CASTILLO-Gutierrez stated CASTILLO-Gutierrez had additional UDAs
at CASTILLO-Gutierrez residence located in Mission, Texas, and gave USBP Agents consent to
search the residence located in Mission, Texas.

At the residence, USBP Agents encountered an additional six (6) individuals and determined all
six (6) of the individuals to be present in the United States without any valid immigration
documents which would allow them to enter or remain in the United States legally.

At the USBP Station all of the subjects encountered during the traffic stop and the consent search
of the residence in Mission, Texas, including MUZQUIZ-Becerra, who was determined to be a
citizen of Mexico, CASTILLO-Gutierrez, who was determined to be a citizen of Mexico, PENA,
who was determined to be a citizen of Honduras, and VILLEDA-Fuentes, who was determined
to be a citizen of Honduras, were determined to be present in the United States without any valid
immigration documents which would allow them to enter or remain in the United States legally.

During a.post Miranda warning statement, the passenger, CASTILLO-Gutierrez, stated
CASTILLO-Gutierrez had agreed to hold the UDAs at CASTILLO-Gutierrez residence until the
UDAs were ready to be transported and CASTILLO-Gutierrez was to receive payment for taking
care of the UDAs. In addition, CASTILLO-Gutierrez stated CASTILLO-Gutierrez had agreed to
transport the UDAs for an individual in Mexico and was to receive payment for smuggling the
aliens and recruited MUZQUIZ-Becerra to drive the vehicle used to transport the UDAs.

On February 4, 2020, USBP Agents interviewed Victor Alexi PENA, one of the UDAs arrested

with CASTILLO-Gutierrez and MUZQUIZ-Becerra, and a citizen of Honduras illegally present

in the United States. PENA was shown a photographic line-up consisting of six (6) persons with

similar appearances and PENA identified the photograph of MUZQUIZ-Becerra as the driver of

the vehicle. PENA was shown a separate photographic line-up consisting of six (6) persons with

similar appearances and PENA identified the photograph of CASTILLO-Gutierrez as the care
taker of the residence where PENA. stayed after illegally entering the United States.

On February 4, 2020, USBP Agents interviewed Denis Aide VILLEDA-Fuentes, one of the
UDAs arrested with CASTILLO-Gutierrez and MUZQUIZ-Becerra, and a citizen of Honduras

2
 

‘Case 7:20-cr-00476 Document1 Filed on 02/05/20 in TXSD Page 3 of 3
Attachment “A” |

illegally present in the United States. VILLEDA-Fuentes was shown a photographic line-up
consisting of six (6) persons with similar appearances and VILLEDA-Fuentes identified the
photograph of CASTILLO-Gutierrez as the care taker of the residence where VILLEDA-Fuentes
stayed after illegally entering the United States.

Both PENA and VILLEDA-Fuentes are undocumented aliens and will be used as Material
‘Witnesses to this case. -
